Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Work Machine with Semi-Automatic Excavation and Shaping--.

Claim Objections
Claim 3 is objected to because of the following informalities:
In claim 3, line 8, “earliest” should be --latest--.  
Appropriate correction is required.

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Patent No. 9,020,709 to Matsuyama.  The improvement comprises a work machine with a controller that creates a plurality of velocity groups by grouping the at least one candidate point velocity for each of the plurality of work point candidates, selects one velocity group from among the plurality of work point candidates, the one velocity group in which all of the plurality of work point candidates are least likely to perform an operation of entering the target surface, and controls the hydraulic cylinder according to a target velocity, among the plurality of target velocities, of a work point candidate associated with the selected one velocity group for the purposes of semi automatically controlling excavation and shaping of a target surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The patent to Matsuyama is cited for the showing of a work machine with a controller similar to applicant's but lacking the specific controls and selection of the one velocity group in which all of the plurality of work point candidates are least likely to perform an operation of entering the target surface.
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other work machines with semiautomatic excavation and shaping controls. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745     
November 6, 2021